Citation Nr: 0801602	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-17 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether termination of benefits pursuant to a program of 
independent living services was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 determination of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Employment Division (VR&E) in Lexington, Kentucky, which 
terminated benefits paid to the veteran pursuant to a program 
of independent living services.  

In October 2007, the veteran testified at a videoconference 
Board hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that his VA case manager improperly and 
arbitrarily terminated his benefits pursuant to a program of 
independent living services.  Specifically, the veteran 
asserts that the case manager decided in January 2006 that VA 
would not provide any additional supplies or training in 
support of his participation in art classes and had already 
provided sufficient training and supplies to allow him to 
meet the objectives of his Individualized Independent Living 
Plan (IILP).  

Review of the record reveals that the provision of selective 
art classes and art supplies are included as evaluation 
criteria in the veteran's IILP.   It is noted that VA 
authorized reimbursement and/or purchase of some art classes 
and certain art supplies for the veteran after his IILP was 
approved by his VA case manager and a VR&E officer in July 
2005; however, it is currently unclear which specific items 
and services were reimbursed or paid for on behalf of the 
veteran, when such items and services were reimbursed to the 
veteran or paid for on behalf of the veteran, and under what 
statutory and regulatory authority the expenses or 
reimbursements were authorized.  It is also unclear which 
items and/or services requested by the veteran were denied 
reimbursement and/or approval for expenditure by VA.  

Accordingly, the case is REMANDED for the following action:

The Agency of Original Jurisdiction (AOJ) 
should provide for the record a list of 
the specific items and/or services that 
were reimbursed or paid for on behalf of 
the veteran as a part of his ILLP, when 
such items and/or services were paid for 
on behalf of the veteran or reimbursed to 
the veteran, and under what statutory and 
regulatory authority the expenses were 
authorized.  The AOJ should also list the 
items and/or services requested by the 
veteran that were denied reimbursement 
and/or approval for expenditure by VA.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



